Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered June 12, 1996, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While the eyewitness to the shooting herein had an unsavory and criminal background and testified pursuant to a cooperation agreement, these facts raised an issue of credibility which *563the jury resolved in favor of the prosecution (see, People v Alston, 243 AD2d 573; People v McDaniel, 233 AD2d 343; People v Dennis, 223 AD2d 599; People v Taylor, 177 AD2d 727). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court did not err in admitting the victim’s statements to the responding police officers on the basis that the statements constituted excited utterances (see, People v Vasquez, 88 NY2d 561; People v Brown, 70 NY2d 513). The circumstances under which the victim made the statements, identifying the defendant as the shooter, “reasonably justify the conclusion that the remarks were not made under the impetus of studied reflection” (People v Edwards, 47 NY2d 493, 497; see also, People v Durio, 175 AD2d 842, 844; People v Moore, 173 AD2d 568).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or do not require reversal. Ritter, J. P., S. Miller, Friedmann and Krausman, JJ., concur.